UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-6354


ROBERT LEE FOSTER,

                   Plaintiff – Appellant,

             v.

LARRY W. POWERS, Director of Spartanburg County Jail; TONY
FISHER, Director of Spartanburg City Police Department;
OFFICER HALL; K D SWAD; BRAD JAMES,

                   Defendants – Appellees,

             and

OFFICER BOOKEN,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:08-cv-00025-PMD)


Submitted:    July 30, 2009                   Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Foster, Appellant Pro Se.     Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South
Carolina; James Dean Jolly, Jr., LOGAN, JOLLY & SMITH, LLP,
Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Lee Foster appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42    U.S.C.   § 1983    (2006)     complaint.     We    have

reviewed the record and find no reversible error.                 Accordingly,

we deny Foster’s motions for appointment of counsel and for a

preliminary injunction, and we affirm for the reasons stated by

the district court.         See Foster v. Powers, No. 3:08-cv-00025-PMD

(D.S.C. Feb. 11, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2